Title: To Alexander Hamilton from James McHenry, 7 May 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, May 7. 1800.
          
          I enclose you copies of Contracts entered into with William Colfax Robert Colfax and Alexander Richards for the supply of Rations in the States of New York Rhode Island Massachusetts Vermont and New Hampshire—the Connecticut Contract shall be forwarded to morrow—
          To the best of my recollection they have been twice before sent—
          I am Sir Your obed Servant
          
            James McHenry
          
          Major Genl. Hamilton
        